ROBERT L. TAYLOR, District Judge.
Defendant has moved that plaintiffs be required to produce for inspection and reproduction their income tax returns for the calendar years 1945 through 1953, pursuant to Rule 34, Federal Rules of Civil Procedure, 28 U.S.C.
By force of statute, income tax returns are confidential communications between the' taxpayer and the government, not directly available to third parties except as provided by law or regulations. 26 U.S.C. § 55. No statutory or regulatory rule exists for the invasion of privilege here sought by defendant. What is not directly available should not be made indirectly available by court order in an action between private litigants. United Motion Theatre Co. v. Ealand, 6 Cir., 199 F.2d 371; Maddox v. Wright, D.C., 103 F.Supp. 400; O’Connell v. Olsen & Ugelstadt, D.C., 10 F.R.D. 142; Garrett v. Faust, D.C., 8 F.R.D. 556; Welty v. Clute, D.C., 2 F.R.D. 429.
It is, accordingly, ordered by the Court that defendant’s motion be, and it hereby is, denied.